UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                                  O ffice of the C lerk
     R oom 2722 - 219 S. D earborn Street                                                         Ph on e: (312) 435-5850
            C hicago, Illinois 60604                                                             w w w .ca7.u scou rts.gov




                                                                ORDER
  June 24, 2009

                                                               BEFORE
                                                    DIANE S. SYKES, Circuit Judge


                                               JONATHAN CASTILHO-DE OLIVEIRA,
                                               Petitioner

                                               v.

  No.: 07-3307
                                               ERIC H. HOLDER, JR., Attorney General of the United States,
                                               Respondent




  Originating Case Information:

  Agency Case No: A97-336-968
  Board of Immigration Appeals



  Upon consideration of the REQUEST FOR MODIFICATION OF THE DECISION, filed
  by Respondent Eric Holder, on June 22, 2009,

  IT IS ORDERED that the motion is GRANTED only to the extent that the last sentence
  in footnote 4 of the opinion issued on May 8, 2009 is removed and replaced with the
  following sentence: “We are advised that Judge Brahos retired from the immigration
  bench on February 2, 2008.”



  form nam e: c7_O rder_3J (form ID : 177)